DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 11296729. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are substantially equivalent- adaptive error correction based on temperature - to Claims 1-20 of US Patent No. 11296729.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.	This is an obviousness-type double patenting rejection.
.	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

*	Claims 1, 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	How temperature can be determined without a sensing operator, which leads to speculation as to what the scope of the claims is.
	The intervening claims, other than Claims 6 and 17, do not cure deficiencies in same claims that the intervening claims depend on, and thus inherit same deficiencies.
Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Hong et al. (USPGPub No. 20080163023) and Hemink  et al. (USPGPub No. 20150043281; IDS of 04/12/2022).
As per Claims 1, 10, 16, Hong substantially discloses - Claim 1 representative- at Fig. 6 and related description, method comprising: receiving data from a host (Fig. 5: Block 300)  system; encoding the received data (Fig. 6: data-in) using a first error correction code to generate (Fig. 6: ECC1) first parity data; determining a temperature at which memory cells will store the received data; identifying, based on the determined criterion: temperature(Claims 1, 10, 16), at least a first portion of the received data; encoding the first portion of the received data using a second error correction code to generate (Fig. 6: ECC2) second parity data, wherein the second error correction code (para. 33) has a higher error correction capability than the first error correction code; and storing(Fig. 6: data+ECC1+ECC2)  the first portion, the first parity data, and the second parity data in the memory cells, {e.g., Figs. 5-6 and paras.: “[ 11] It follows that as the number of threshold voltage distributions increase, the total threshold voltage used to read data from a cell increases. 
However, as is well known in the art, there is a limitation in raising a threshold voltage of a memory cell. In other words, the threshold voltage for a memory cell should be distributed within a predetermined voltage range. This means that voltage threshold distributions should be distributed within a predetermined voltage range regardless of the number of data bits stored in one memory cell. For this reason, adjacent threshold voltages may overlap each other as illustrated in FIGS. 2 through 4. As adjacent threshold voltage distributions overlap, the read

    PNG
    media_image1.png
    265
    507
    media_image1.png
    Greyscale

data may include many error bits (e.g., several error bits or tens of error bits.) Such a phenomenon would be more troublesome as the number of data bits stored in one memory cell increase. In addition, adjacent threshold voltage distributions may also overlap due to various other reasons such as, for example, charge loss, an elapse of a time, a temperature increase, coupling generated while adjacent cells are programmed, a reading operation of an adjacent cell, and other cell defects.
0033] As described above, the disclosed ECC controller 240 reads data from the flash memory device 100 with a low-error probability according to the ML method, and detects and corrects an error of data read with the low-error probability according to the linear block coding method. This two-level error correcting scheme may cause multi-bit data to be read more accurately.
0037] In an exemplary embodiment, the first ECC block 242 that can correct tens through hundreds of bits generates a linear code as an ECC code. Some examples of the linear code include repetition codes, parity codes, cyclic codes, a Hamming code, a Golay code, Reed-Solomon codes, a Bose, Ray-Chaudhuri, Hocquenghem (BCH) code, and Reed-Muller codes. Furthermore, the ML encoder 244a of the second ECC block 244 adds parity data to the data output from the linear block encoder 242a of the first ECC block 242.

    PNG
    media_image2.png
    320
    349
    media_image2.png
    Greyscale

When the parity data is added, the probability that original data is read accurately increases. For example, assuming that data to be read is `1011`, there is a high probability that the original data of `1011` is read as data of `1010` or data of `1100`. However, when the ML encoder 244a adds parity data to the data of `1011`, the probability that the original data of `1011` is read incorrectly as data `1010` or `1100` during an operation of reading the data of `1011` decreases, but the probability that the original data of `1011` is read without change during an operation of reading the data of `1011` increases. This phenomenon is illustrated in FIG. 7. It would be obvious to a person of ordinary skill in the art that the second ECC block 244 is not limited to the ML method. For example, the second ECC block 244 can be realized using other error correction methods such as, for example, fractional read manner described in U.S. Pat. No. 7,023,735. Thus, as described above, it may be possible to accurately read an original multi-bit data by reading data with a low-error probability and correcting an error of the read data. 
[0038] It would be obvious to a person of ordinary skill in the art that the ECC controller 240 can be modified in various ways without departing from the scope of the present disclosure. For example, the ECC controller 240 can be configured to detect the existence of an error in data transmitted to the host 300 via CRC. Referring to FIG. 8, an ECC controller 400 according to another exemplary embodiment includes a first ECC block 410, a second ECC block 420, and a third ECC block 430. The first ECC block 410 includes an encoder 411 which generates a CRC value (i.e., a check sum value) from received data, and a decoder 412 for detecting the existence of an error in data output from the second ECC block 420. Because the second ECC block 420 and the third ECC block 430 correspond to blocks 242 and 244 illustrated in FIG. 6, descriptions thereof will be omitted. 
[0039] In an exemplary embodiment, though not shown, the flash memory device 100 includes a memory cell array including at least two storage regions. A first storage region (a main cell region) may be used to store data transmitted from a host. A second storage region (a spare region) may be used to store ECC data (ECC1+ECC2 or CRC+ECC1+ECC2) related to the data stored in the main cell region. Furthermore, respective cells belonging to the main cell region can store multi-bit data. On the other hand, respective cells belonging to the spare cell region can store a single-bit data. Also, the main cell region can store data and ECC data in a multi-bit state. 
[0040] The disclosed memory controller may be used in any system that reads and writes data to a memory device. Furthermore, by using a two-level error correcting scheme, the disclosed memory controller may read multi-bit data more accurately than other memory controllers.”}
Not specifically described in detail, though suggested at para. 11, in Hong is the step whereby the coding routine may provide higher level of error protection via a compensation scheme based on temperature criteria. 
However Hemink et al., in an analogous art, discloses a “NON-VOLATILE STORAGE WITH TEMPERATURE COMPENSATION BASED ON NEIGHBOR STATE INFORMATION,” wherein such techniques are described {See Hemink et al., Id., Figs. 21-20 & paras.:” 0129] In the above embodiments, when the system senses a certain difference in temperature between the temperature at the time of programming and the temperature at the time of reading, then the system will apply extra compensation that takes into account temperature difference and the data states of one or more neighbor memory cells. In another set of .

    PNG
    media_image3.png
    137
    494
    media_image3.png
    Greyscale

embodiments, the system will first attempt to perform read processes without applying extra compensation that takes into account temperature difference and the data states of one or more neighbor memory cells. Such a read process may include the use of ECC (e.g., BCH or LDPC based), with or without soft bits. If the ECC process fails (or the read process otherwise

    PNG
    media_image4.png
    539
    396
    media_image4.png
    Greyscale

fails), then the system will operate in recovery mode. In recovery mode, the system will perform the read process again using the techniques described above to apply extra compensation that takes into account temperature difference and the data states of one or more neighbor memory cells.”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Hong by including therein a coding variable technique as taught by Hemink et al., with the motivation to dynamically adjust error protection as a function of environmental conditions and thus render device operation more flexible. {See Hemink et al., para. 129.}
As per Claims:
2, Hong/Hemink discloses system of claim 1, wherein the at least one processing device is further configured to: determine that a processing capability of the -e.g.,Hong’s Fig. 5, Para. 36- host system is above a predetermined -e.g.,Hong’s para. 11- threshold; and in response to determining that the processing capability is above the predetermined -e.g.,Hong’s para. 11- threshold, send the first portion to the -e.g.,Hong’s Fig. 5, Para. 36- host system, wherein the first portion is  -e.g.,Hong’s Fig. 6: Block 242- decoded by the -e.g.,Hong’s Fig. 5, Para. 36- host system using the second error correction code.
3, Hong/Hemink discloses system of claim 1, wherein: the at least one processing device is further configured to send the second parity data to the -e.g.,Hong’s Fig. 5, Para. 36- host system for storage in memory of the -e.g.,Hong’s Fig. 5, Para. 36- host system; and the first portion of the first data is  -e.g.,Hong’s Fig. 6: Block 242- decoded by the -e.g.,Hong’s Fig. 5, Para. 36- host system using the second error correction code and the second parity data.
4, Hong/Hemink discloses system of claim 1, wherein the at least one processing device is further configured to select the error correction capability of the second error correction code based on the determined -e.g.,Hemink’s para. 39- temperature.
5, Hong/Hemink discloses system of claim 1, wherein the determined -e.g.,Hemink’s para. 39- temperature is a current -e.g.,Hemink’s para. 39- temperature associated with the storage device.
6, Hong/Hemink discloses system of claim 1, further comprising at least one sensor, wherein the -e.g.,Hemink’s para. 39- temperature is determined based on an output from a machine learning model, and data collected by the sensor is an input to the machine learning model.
7, Hong/Hemink discloses system of claim 1, wherein the determined -e.g.,Hemink’s para. 39- temperature is a predicted -e.g.,Hemink’s para. 39- temperature.8, Hong/Hemink discloses system of claim 1, wherein the first portion of the first data is identified based on the determined -e.g.,Hemink’s para. 39- temperature.9, Hong/Hemink discloses system of claim 1, wherein the determined -e.g.,Hemink’s para. 39- temperature is an ambient -e.g.,Hemink’s para. 39- temperature of the storage device, or an internal -e.g.,Hemink’s para. 39- temperature of the storage device.10, Hong/Hemink discloses system of claim 1, wherein the at least one processing device is further configured to: encode a second portion of the first data, wherein a data size of the second portion is greater than the first portion; store the second portion in the storage device; determine a first result from  -e.g.,Hong’s Fig. 6: Block 242- decoding the first portion using the first error correction code; determine a second result from  -e.g.,Hong’s Fig. 6: Block 242- decoding the first portion using the second error correction code; compare the first result and the second result; determine, based on comparing the first result and the second result, a failure to  -e.g.,Hong’s Fig. 6: Block 242- decode the first portion; and in response to determining the failure to  -e.g.,Hong’s Fig. 6: Block 242- decode the first portion, send the second portion to the -e.g.,Hong’s Fig. 5, Para. 36- host system for  -e.g.,Hong’s Fig. 6: Block 242- decoding using the second error correction code.
12, Hong/Hemink discloses system of claim 11, wherein the at least one processing device is further configured to: determine a result from  -e.g.,Hong’s Fig. 6: Block 242- decoding the first data using the error correction code; and determine, based on the result, a failure to  -e.g.,Hong’s Fig. 6: Block 242- decode the first data.13, Hong/Hemink discloses system of claim 12, wherein the memory cells are configured to store data received from a -e.g.,Hong’s Fig. 5, Para. 36- host system, and the at least one processing device is further configured to, in response to determining the failure, send the first data to the -e.g.,Hong’s Fig. 5, Para. 36- host system for  -e.g.,Hong’s Fig. 6: Block 242- decoding.
14, Hong/Hemink discloses system of claim 13, wherein the -e.g.,Hong’s Fig. 5, Para. 36- host system is configured to  -e.g.,Hong’s Fig. 6: Block 242- decode the first data using the error correction code.
15, Hong/Hemink discloses system of claim 13, wherein the error correction code is a first error correction code, the -e.g.,Hong’s Fig. 5, Para. 36- host system is configured to  -e.g.,Hong’s Fig. 6: Block 242- decode the first data using a second error correction code, and the second error correction code has a -e.g.,Hong’s paras. 33, 37- higher error correction capability than the first error correction code.
17, Hong/Hemink discloses system of claim 16, further comprising at least one sensor, wherein the -e.g.,Hemink’s para. 39- temperature is determined based on data from the sensor.18, Hong/Hemink discloses system of claim 16, wherein the determined -e.g.,Hemink’s para. 39- temperature is a predicted -e.g.,Hemink’s para. 39- temperature.
19, Hong/Hemink discloses system of claim 16, wherein the controller is further configured to identify, based on the determined -e.g.,Hemink’s para. 39- temperature, the data to be stored.
20, Hong/Hemink discloses system of claim 16, wherein the determined -e.g.,Hemink’s para. 39- temperature is an internal -e.g.,Hemink’s para. 39- temperature of the storage media.
Pertinent Cited Prior Art
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20130301371- IDS - 04/12/2022) …discloses method for adjustment of error protection in a memory, e.g., “ dynamic random access memory wherein thermal sensor control circuit comprises a temperature-compensated self-refresh circuit coupled to the plurality of thermal sensors and, to operate the dynamic random access memory in a self-refresh mode, the DRAM controller compares the collected sensed temperatures to obtain the thermal sensor at the highest temperature and reassigns the thermal sensor address through the mode register to indicate the thermal sensor at the highest temperature and thereby operates the decoder again...” 


Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Guy J Lamarre/
Primary Examiner, Art Unit 2112